Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's election with traverse of subjects that have not been administered HSCT prior to administering a recombinant antigen receptor, in the reply filed on 04/09/2021 is acknowledged. The traversal is on the ground(s) that “the identified species share the common feature of’ ‘administering to said subject a dose of cells expressing a recombinant antigen receptor’, and therefore are not obvious variants of each other. Furthermore, a search of the identified two species would not impose an undue burden.” These arguments have been fully considered and are deemed persuasive. During a search for the species of subjects that have not been administered HSCT prior to administering a recombinant antigen receptor, as recited in claim 31, prior art that is relevant to subjects that have been administered HSCT prior to administering a recombinant antigen receptor was obtained. Therefore there is not an undue search burden associated with examining the species recited in claims 30 and 31, and the restriction requirement has been withdrawn.

Claims 1-3, 5, 8-11, 13-15, 18, 20, 21, 24, 30-32, 36, 38, 39, 43-50, 53, 56, 60, 62, 64, 66, and 71 are pending.
	Claims 1-3, 5, 8-11, 13-15, 18, 20, 21, 24, 30-32, 36, 38, 39, 43-50, 53, 56, 60, 62, 64, 66, and 71 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 18 recites “subjects with the disease”. Claim 18 depends from claim 1, which recites “a subject having a disease”. Given 1) that claim 18 is drawn to a group of “subjects with the disease” and 2) claim 1 is drawn to “a subject having a disease”, it appears that rather than limiting the scope of claim 1, claim 18 expands the scope of the claim from which it depends. Therefore claim 18 does not further limit the claim from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-11, 13-15, 18, 20, 21, 24, 31, 32, 36, 38, 39, 43-50, 53, 56, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brentjens et al. (Sci Transl Med, 5(177): 1-19, 2013, in IDS from 04/22/2019).
Brentjens et al. disclose that “[a]dults with relapsed B-acute lymphoblastic leukemia (ALL) have a dismal prognosis. Only those patients able to achieve a second remission with no minimal residual disease (MRD-) have a hope for long-term survival in the context of a subsequent allogeneic hematopoietic stem cell transplantation (allo-HSCT). We have treated 5 relapsed B-ALL subjects with autologous T cells expressing a CD19-specific CD28/CD3ζ second generation dual-signaling chimeric antigen receptor (CAR) termed 19-28z. All patients with persistent morphological disease or MRD+ disease upon T cell infusion demonstrated rapid tumor eradication and achieved MRD-negative complete remissions…” See Abstract. Following the administration 19-28z, which is a composition of CD19-specific chimeric T cells, four of the five patients were referred for an allo-HSCT. At p. 4, Brenjens et al. disclose that “eligible 
With respect to claim 5, as indicated at p. 9, one of the patients who was deemed eligible for allo-HSCT, MSK-ALL01, received only induction chemotherapy followed by consolidation chemotherapy prior to treatment with 19-28z.
With respect to claim 13, at p. 5 Brentjens et al. disclose that “we report that in all patients, ranging from overt morphologic disease to MRD, treatment with autologous T cells uniformly resulted in MRD-CRs independent of tumor burden at the time of T cell therapy.”
With respect to claims 14, 24, and 31, as indicated above, one of said patients, MSK-ALL04, received 19-28z therapy but was deemed not eligible for allo-HSCT due to preexisting co-morbidities. At p. 8, Brentjens et al. disclose that said patient demonstrated persistent disease with 63% blasts present in bone marrow prior to treatment, which meets the limitation of “exhibiting morphological disease” as recited in the claim.
With respect to claim 15, as indicated above, all of the five patients were SCT-naïve prior to the administration 19-28z. Furthermore all of said patients were at least 18 years of age, as indicated at p. 8 and 9 of Brenjens et al.

With respect to claim 21, at p. 3, Brenjens et al. disclose that following 19-28z therapy, “MSK-ALL06 was MRD- by deep sequencing on day 30 and remained with MRD- disease up to the time of allo-HSCT 122 days after therapy…”
With respect to claim 38, as indicated above, one of the patients included in the studies of Brentjens et al. demonstrated persistent disease with 63% blasts present in bone marrow prior to treatment, and said patient would meet the limitation of a subject that “exhibits a cancer comprising molecularly detectable disease at the time of initiation of the administration of the antigen receptor-expressing cells.”
With respect to claim 39, this claim limits independent claim 1 by reciting a characteristic of the claimed method, specifically that the method “results in enhanced overall survival of the subject compared to a subject having received HSCT prior to, contemporaneously with and/or subsequent to the administration of the antigen receptor-expressing cells.” This claim is included in the instant rejection under 35 U.S.C. 102(a)(1), because this claim does not comprise any active steps and only recites properties of the claimed method. Given that the invention of Brenjens et al. is indistinguishable from that of claim 1, the invention of Brentjen et al. and the instantly claimed invention would be expected to share the same functional properties. As such, the limitations recited in claim 39 do not distinguish the instantly claimed invention from the invention of Brenjen et al., because said limitations are inherent to both inventions. 

With respect to claim 45, as detailed at p. 8 and 9, all the patients involved in the studies of Brentjen et al. had relapsed following the administration of a previous therapy for treating B-ALL.
With respect to claims 47-50, 53, and 56, in the Abstract, Brentjens et al. disclose that 19-28z is a population of autologous T cells that express a CD19-specific CD28/CD3ζ chimeric antigen receptor.
With respect to claim 62, at p. 3, Brenjens et al. disclose that the patients involved in the study were administered a single dose of 19-28z.
Therefore all of the limitations of claims 1-3, 5, 8-11, 13-15, 18, 20, 21, 24, 31, 32, 36, 38, 39, 43-50, 53, 56, 60, and 62 are met by the disclosure of Brenjens et al.

Claims 24 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (CD19-Targeted 19-28z CAR-Modified T-Cells in Adult Patients with Relapsed/Refractory B-Cell ALL: Impact of MRD-Negative CR and Allogeneic Stem-Cell Transplant on Outcomes, ASH 2015 - Leukemia, ASH, dated: 12/2015).

Therefore Park et al. disclose a method of (a) selecting a subject having a cancer exhibiting morphologic disease or selecting a subject having minimal disease; and (b) administering to the subject a dose of cells expressing a recombinant antigen receptor, wherein the subject is administered HSCT prior to the administration of the antigen receptor-expressing cells. Also given that patients that are administered HSCT are generally not eligible for a second HSCT, it is submitted that the method of Park et al. meets the limitation of not administering a HSCT to the subject subsequently to administering the antigen receptor-expressing cells.
Therefore all of the limitations of claims 24 and 30 are met by the disclosure of Park et al.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-11, 13-15, 18, 20, 21, 24, 31, 32, 36, 38, 39, 43-50, 53, 56, 60, 62, 64, 66, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Brentjens et al. (Sci Transl Med, 5(177): 1-19, 2013, in IDS from 04/22/2019) in view of Brogdon et al. (US PG PUB 2014/0271635, publication date: 09/18/2014, in IDS from 12/18/2020).
The teachings of Brentjens et al. are detailed above. Brentjens et al. teach or suggest a method of treatment comprising:
(a)    administering to a subject having a disease or condition a dose of cells expressing a recombinant antigen receptor, which is optionally a chimeric antigen receptor; and

(a)    administering to a subject having a disease or condition a dose of cells expressing a recombinant antigen receptor, which is optionally a chimeric antigen receptor; and
(b)    not administering a hematopoietic stem cell transplant (HSCT) to the subject subsequently to administering the antigen receptor-expressing cells and/or not administering an HSCT to the subject within about 1 month, about 2 months, about 3 months, about 4 months, about 5 months, about 6 months, or about 1 year subsequently to the initiation of the administration in (a), wherein the subject is administered a consecutive dose of cells expressing a recombinant antigen receptor after administering the first dose of antigen receptor-expressing cells, wherein the antigen receptor expressed by the cells in the consecutive dose is identical to the antigen receptor expressed by cells in the first dose, and wherein the consecutive dose comprises an increased number of antigen receptor-expressing cells as compared to the first dose. This deficiency is remedied by Brogdon et al.
At [0006], [0035], and [0036], Brogdon et al. teach a method of treating B-ALL comprising administering to a subject in need thereof a composition of T cells that express an anti-CD19 chimeric antigen receptor. At [0044], Brogdon et al. teach that “[i]n one embodiment, the CAR molecule is introduced into T cells, e.g., using in vitro transcription, and the subject (e.g., human) receives an initial administration of cells comprising a CAR molecule, and one or 
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Brenjens et al. and Brogdon et al. to develop a method of treatment comprising:
(a)    administering to a subject having a disease or condition a dose of cells expressing a recombinant antigen receptor, which is optionally a chimeric antigen receptor; and
(b)    not administering a hematopoietic stem cell transplant (HSCT) to the subject subsequently to administering the antigen receptor-expressing cells and/or not administering an HSCT to the subject within about 1 month, about 2 months, about 3 months, about 4 months, about 5 months, about 6 months, or about 1 year subsequently to the initiation of the administration in (a), wherein the subject is administered a consecutive dose of cells expressing a recombinant antigen receptor after administering the first dose of antigen receptor-expressing cell and, wherein the antigen receptor expressed by the cells in the consecutive dose is identical to the antigen receptor expressed by cells in the first dose. One of ordinary skill in the art would have been motivated to do so, because Brentjens et al. teach or suggest a method of treatment comprising:
(a)    administering to a subject having a disease or condition a dose of cells expressing a recombinant antigen receptor, which is optionally a chimeric antigen receptor; and
(b)    not administering a hematopoietic stem cell transplant (HSCT) to the subject subsequently to administering the antigen receptor-expressing cells and/or not administering an HSCT to the subject within about 1 month, about 2 months, about 3 months, about 4 months, 
With respect to claim 71, as set forth in MPEP 2144.05(II)(B), There is a Motivation to Optimize Result-Effective Variables: 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.

In the instant case, the claim is drawn to a consecutive dose of antigen receptor-expressing cells, specifically that the consecutive dose comprises an increased number of antigen receptor-prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to determine whether decreasing, maintaining, or increasing the claimed consecutive dose improves the efficacy and/or safety profile of the invention of Brentjens et al. and Brogdon et al.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/NELSON B MOSELEY II/Examiner, Art Unit 1642